In The

                                Court of Appeals

                     Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-19-00064-CV
                              __________________

                SAN JACINTO RIVER AUTHORITY, Appellant

                                        V.

    ERIC YOLLICK, INDIVIDUALLY AND AS PUBLISHER OF THE
            GOLDEN HAMMER NEWSPAPER, Appellee

__________________________________________________________________

               On Appeal from the 284th District Court
                     Montgomery County, Texas
                   Trial Cause No. 17-10-12505-CV
__________________________________________________________________

                                    OPINION

      The Texas Public Information Act (the Act) 1 requires public entities like the

San Jacinto River Authority (SJRA) to make certain information publicly available

after receiving a written request seeking access to it unless they ask the Attorney

General to approve withholding the information or show the Attorney General has


   1See   Tex. Gov’t Code Ann. §§ 552.001-.376 (Texas Public Information Act).
                                        1
already reviewed the information that was requested and determined the information

is subject to an exception to disclosure under the Act. 2 But the Act also penalizes

public entities should they fail to handle requests for information regulated by the

Act in the manner the Act requires. The Act does that by prohibiting the entity from

relying on most of the exceptions to the disclosure obligation in the Act should the

entity be sued by someone who sought access and who then seeks to enforce the

requirements of the Act when the entity refused to permit access to the information

after the entity did not comply with its duties under the Act.3 And if the Act requires

disclosure, the public entity must disclose the “complete information” covered in the

request.4

      This appeal concerns the trial of a case filed by Eric Yollick against the SJRA

in which he claimed the SJRA failed to handle his request in accord with its duties

under the Act. The trial court found the SJRA did not handle his request properly

and then signed a judgment that requires the SJRA to disclose most of the

information in a document the parties call the SJRA’s Emergency Action Plan (the

Plan). The trial court also found a compelling reason exists that allows the SJRA to



      2Id. § 552.021 (Availability of Public Information); id. § 552.301 (Request   for
Attorney General Decision).
      3Id. § 552.326 (Failure to Raise Exceptions Before Attorney General).
      4Id. § 552.001.

                                         2
continue to withhold some of the information in the Plan and to continue to withhold

that specific information from Yollick. To prevent Yollick from accessing that

information, the trial court ordered the SJRA to redact certain information from its

Plan before allowing Yollick to see a copy, listing that information by page and

paragraph where the information to be redacted exists in the Plan. In its appeal, the

SJRA does not argue the Plan is not information regulated by the Act. 5 Instead, the

SJRA claims the evidence in the trial conclusively established it had complied with

its duties to Yollick under the Act after receiving his request. It argues it complied

with its duties for two reasons. First, the SJRA asserts the evidence shows it received

a request seeking the Plan a week before it received Yollick’s request from Bradford

Laney, who asked the SJRA for access to the Plan. The SJRA referred Laney’s

request to the Attorney General’s Office and asked that office to decide whether

exceptions in the Act authorized the SJRA to withhold the Plan when responding to

Laney’s request. Second, the SJRA asserts the evidence in the trial shows the

Attorney General, when responding to requests for information other than Yollick’s,


      5Act  of May 12, 1937, 45th Leg., R.S., ch. 426, § 2, 1935-1937 Tex. Gen.
Laws Supp. 861 (creating the San Jacinto River Conservation and Reclamation
District as a public entity and delegating to it the authority otherwise reserved for
governmental agencies); see also Tri-City Fresh Water Supply Dist. No. 2 of Harris
Cty. v. Mann, 142 S.W.2d 945, 948 (Tex. 1940) (noting that the powers of a public
entity “are measured by the terms of the statutes” governing the entity); Tex. Gov’t
Code Ann. § 552.002 (Definition of Public Information).
                                         3
found the Plan to contain information that is excepted from disclosure requirements

of the Act. As further support for its argument claiming the judgment should be

reversed, the SJRA claims the trial court misinterpreted the Act when it applied the

Act to the evidence admitted at trial.

      We conclude the SJRA’s arguments lack merit. For the reasons explained

below, we affirm.

                                    Background

      In August 2017, following Hurricane Harvey, information about how the

SJRA operates the Lake Conroe Dam became a topic of interest in Southeast Texas

when the hurricane stalled in the area and caused widespread flooding. 6 In

September 2017, Eric Yollick, a resident of Montgomery County and the publisher

of an internet blog, THE GOLDEN HAMMER, sent the SJRA an email asking that it

provide him with certain information about its operations at the Lake Conroe Dam,

information that included the SJRA’s flood control plans over the ten-year period

ending September 2017. The SJRA retained an attorney, Mitchell Page, to respond

to Yollick’s email. Page responded to Yollick’s request in a letter on October 11,

2017. In the letter, Page advised Yollick that the SJRA would not allow Yollick to



      6See  Major Hurricane Harvey – August 25-29, 2017, National Weather
Service, https://www.weather.gov/crp/hurricane_harvey (last visited Feb. 26, 2021).
                                       4
access the information covered in his request. He explained the only information the

SJRA has that addresses the information covered in Yollick’s email consisted of

information in its Plan. Page advised Yollick the SJRA would not comply with his

request because it had referred another request for the Plan, which it had received a

week earlier, to the Attorney General’s Office and asked the Attorney General to

authorize the SJRA to withhold the Plan from Laney in response to his request.

      When Page informed Yollick that the SJRA was withholding the information

he asked for in his email, he also sent Yollick a copy of the letter that he sent to the

Attorney General’s Office on October 4, the letter that references Laney’s request.

In Page’s October 4 letter to the Attorney General’s Office, Page asked the Attorney

General to authorize the SJRA to withhold the Plan from Laney based on the

exceptions he identified that he asserted authorized the SJRA to withhold the Plan

form the public under the Act. According to Page’s letter to the Attorney General,

the Plan may be withheld because it contains information that qualifies as

confidential information under the Act and because it is related to litigation the

Authority faces over the manner it operated the Lake Conroe Dam following

Hurricane Harvey. 7


      7Tex.  Gov’t Code Ann. § 552.101 (Exception: Confidential Information); id.
§ 552.103 (Exception: Litigation or Settlement Negotiations Involving the State or
a Political Subdivision).
                                        5
      In October 2017, Yollick sued the SJRA in Montgomery County after the

SJRA notified him that it was refusing to comply with his request. In his Original

Petition, Yollick claimed the SJRA failed to refer his request to the Attorney General

and that when it did so, it did not have a previous determination from the Attorney

General authorizing it to withhold the information in his request.

      In February 2019, the parties tried the disputed issues to the bench. Following

the trial, the trial court signed a final judgment, which requires the SJRA to allow

Yollick to access most but not all the information in the Plan. The trial court allowed

the Authority to keep withholding certain information from Yollick that is in the

Plan after finding a compelling reason to do so existed based on the information the

trial court reviewed after conducting an in-camera inspection of the SJRA’s Plan.

                                      The Trial

      Only two witnesses were called to testify in the trial. Yollick called both

witnesses when he presented his case-in-chief. Yollick was his first witness. He

testified that he sent the SJRA an email in September 2017 and asked that it provide

him with access to the following based on its duties to him under the Act:

      1. The ‘carefully prepared engineering plan’ to which [the SJRA’s]
      September 8, 2017, Press Release (“SJRA Responds to Lawsuit
      Regarding Hurricane Harvey Flooding”) referred[.]
      2. All engineering plans since October 1, 1994, [the SJRA] has prepared
      or had prepared for it for the operation of the Lake Conroe dam with

                                          6
      respect to mitigation or reduction of downstream peak flows as water
      has passed through Lake Conroe from the San Jacinto River.
      3. All flood control plans [the SJRA] has developed since August 28, 2007.

      Yollick also testified that Page responded to his email in a letter dated October

11, 2017. Yollick introduced the letter into evidence. Page’s letter to Yollick states:

“The SJRA has already requested a decision from the Attorney General as to whether

all or part” of the Plan is subject to exceptions to a public entity’s disclosure

obligations under the Act.

      During his testimony, Yollick also sought to distinguish between the

information he wanted to see and the information he thought might be relevant in

the lawsuits filed against the SJRA in Harris County. The pleadings in those suits,

which Yollick offered into evidence, reflect that various plaintiffs have sued the

SJRA for damages to their respective properties that they allege arose from the

manner the SJRA conducted its operations at the Lake Conroe Dam following

Hurricane Harvey. Yollick suggested the information he seeks from the SJRA is

different from the information relevant to the lawsuits the Authority is facing seeking

to recover damages to real and personal property because the information he seeks

does not include claims for damages to properties lying in Harris County. Yollick

testified that unlike the evidence relevant in the Harris County cases, the information



                                          7
he seeks relates only to the downstream effects of water that is released from the

Lake Conroe Dam.

      Yollick also acknowledged that, before the trial, Page provided him with a

copy of a letter the SJRA sent to the Attorney General’s Office in April 2017. Yollick

offered the April 19, 2017, letter into evidence. It shows the SJRA, through Page,

asked the Attorney General’s Office to authorize the SJRA to withhold information

that Page’s letter referring the matter to the Attorney General described as “certain

information” without providing any other significant way to identify the information

the Attorney General’s Office reviewed. The only other information in the letter

informative about what document or documents Page asked the Attorney General’s

Office to review as it relates to the April 19 letter from the Attorney General is that

the person who had asked the SJRA for information had requested access to “the

complete dam release protocol” for the Lake Conroe Dam. 8 Thus, whether the Plan

is among those documents the Attorney General’s Office reviewed in April 2017

and among the document or documents the Attorney General authorized the SJRA

to withhold is unclear from the information the Attorney General included in the


      8The Attorney General’s Office’s      letter cites sections 418.181 and 552.101 of
the Government Code. Id. §§ 418.181, 552.101. Section 418.181 provides that
“[t]those documents or portions of documents in the possession of a governmental
entity are confidential if they identify the technical details of particular
vulnerabilities of critical infrastructure to an act of terrorism.”
                                             8
letter. And in the trial, no one called any witnesses to identify what documents the

Attorney General’s Office reviewed or later authorized the SJRA to withhold based

on the Attorney General’s letter ruling in April 2017.

      James Napolitano is the only other witness who testified in the trial.

Napolitano was never asked to address how the SJRA handled Yollick’s request.

The record shows Napolitano testified in the case as an expert on matters involving

security. He explained that, during his career, he has helped industry mitigate the

risks of emergencies by preparing for them with emergency plans. He testified

planning like this typically involves structures the government has classified as a

critical structure because such structures require those who control them to take

special precautions to harden them against the risk of attack. Napolitano testified he

currently owns a consulting business, which he said consults with clients who run

businesses that have concerns about security issues in their industries. Before

becoming the owner of that business, Napolitano testified he worked for the Secret

Service, Homeland Security, and as the City of Montgomery’s Chief of Police.

      On cross-examination, Napolitano agreed he has no experience preparing

emergency plans for dams. He agreed his experience with emergency plans is limited

to consulting with industries that lie along the ship channel. In those facilities, he

acknowledged, the primary risk concerns risks attendant to explosions. Asked to

                                          9
address what information is generally in a facility’s emergency plans, Napolitano

stated such plans often contain information describing “what would happen if the

critical infrastructure [were to be] attacked.”

      In final argument, Yollick suggested the evidence in the trial established the

SJRA failed to handle his request in the manner required by the Act. He pointed out

that the SRJA never referred his request to the Attorney General’s Office or asked

that office to approve withholding the exact information he was asking for the SJRA

to allow him to see. And Yollick argued that when the SJRA refused to comply with

his request, it already had a determination from the Attorney General’s Office that

applied to the same information covered by his request.9 Yollick also suggested the

information he seeks is unrelated to the issues in the lawsuits filed against the SJRA

in Harris County. 10 Finally, Yollick argued the information he seeks differs from the


      9See  id. § 552.302 (Failure to Make Timely Request for Attorney General
Decision; Presumption That Information is Public); id. § 552.326 (providing a
penalty of waiver should the public entity ignore the duties the Act imposes on them
in their handling of requests for information regulated by the Act).
       10We note the record shows that Yollick is not a party or an attorney of record

in the cases against the Authority in Harris County. Yet the pleadings in those cases,
which were admitted into evidence in the trial, show the downstream effects of
releasing water from the Lake Conroe Dam is related to the issues involved based
on the pleadings before us that concern those lawsuits. We may take judicial notice
of geographical facts, so we judicially notice that Harris County is downstream from
the Lake Conroe Dam. Office of Pub. Util. Counsel v. Pub. Util. Comm’n of Tex.,
878 S.W.2d 598, 600 (Tex. 1994) (“A court of appeals has the power to take judicial

                                          10
information covered by the requests of others because the information he wants

includes no information about “the technical operation of the dam[.]”11

      In closing argument, the SJRA argued that based on the evidence showing

how it responded to Yollick’s request, the court should find that the SJRA complied

with its duties to Yollick under the Act. The SJRA also suggested the evidence

reveals that the Attorney General had made a previous determination under the Act

that applies to the Plan before the SJRA denied Yollick’s request. Finally, the SJRA

argued all it needed to prove to show it complied with the Act was to show it referred

someone’s request seeking the Plan to the Attorney General’s Office on any date

before the trial of Yollick’s suit.

      Before the trial court retired to deliberate its verdict, it asked the attorneys

whether a difference existed between a ruling addressing the Plan as a whole and

one requiring the SJRA to disclose just the pages and paragraphs of the Plan not

subject to exceptions under the Act under the evidence admitted during trial. In

response, the SJRA’s attorney suggested the SJRA could not segregate the




notice for the first time on appeal.”); see also Tex. R. Evid. 201(b) (allowing a court
to judicially notice a fact that is not subject to reasonable dispute).
       11In its judgment, the trial court found that “Eric Yollick modified his request

[during the trial] to specifically exclude any information which identifies the
technical details of the Lake Conroe Dam[.]”
                                            11
information in its Plan and produce just that body of information for which no

exception in the Act applied.

      The trial court also questioned whether the SJRA handled Yollick’s request

in accord with the duties it had to Yollick under the Act. For example, the trial court

noted it did not appear to the court the information Yollick had asked to see in his

email necessarily covered the same information in a request seeking the “complete

dam release protocol” for the Lake Conroe Dam. Since at that point in the trial the

trial court had not yet seen the Plan, the trial court ordered the SJRA to produce the

Plan for an in-camera inspection. After inspecting the Plan in camera, the trial court

rendered its verdict, which requires the SJRA to produce the information the SJRA

has complained about in this appeal.

                                        Issues

      The SJRA raises one issue in its brief to claim the evidence in the trial

conclusively established that it complied with its duties to Yollick under the Act. It

concludes that because it did so, it did not have to refer Yollick’s request to the

Attorney General because the Attorney General’s Office has ruled that the Plan

contains information excepted from disclosure under the Act. 12 The SJRA also



      12In the appeal, the SJRA has not argued the trial court made errors to justify
granting it another trial.
                                        12
argues the trial court misinterpreted the Act by requiring it to prove the Attorney

General’s Office decided the Plan is subject to the Act’s exceptions before October

11, 2017, the day it refused to comply with Yollick’s request.

                                     Standard of Review

      In its brief, the SJRA suggests a de novo standard applies to our resolution of

the issues it raises in its appeal. We agree a de novo standard applies to the SJRA’s

claim the trial court misinterpreted the Act when applying it to the facts the trial

court proved in the trial. 13 In construing a statute, our goal is to give the statute the

meaning the legislature intended the statute to have. We do so by looking to the plain

and common meaning of the words used in the statute, along with any definitions of

the words the statute may provide. 14

      But besides arguing the trial court failed to properly interpret the Act, the

SJRA also claims it proved it complied with the duties the Act imposed in handling

Yollick’s request. Deciding how the standards of review apply to that claim requires

us to examine the statute. Under the Act, when someone sends a public entity a

request for information that is covered by the Act and the entity fails to handle the



      13See  Johnson v. City of Fort Worth, 774 S.W.2d 653, 655-56 (Tex. 1989)
(reflecting a de novo standard applies to reviewing a lower court’s interpretation of
a statute).
       14Id.

                                         13
request in the manner set out in the Act, the person who asked for access to the

information may file suit. 15 To do so, the Act provides that a person may enforce the

entity’s obligations under the Act by applying for “a writ of mandamus compelling

[the public entity] to make information available for public inspection if the [public

entity] refuses to request” a determination from the Attorney General “or refuses to

supply public information . . . that is not excepted from disclosure” under exceptions

in the Act. Generally, the Act favors giving citizens access to public information,

which is information we will describe as information regulated by the Act, if the

public entity has a duty to disclose it under the Act. 16

      The Act also penalizes public entities should they ignore the duties created by

the Act as they relate to handling someone’s written request for information

regulated by the Act. 17 The manner public entities must handle such requests is

straightforward. It simply requires public entities that wish to withhold information

upon receiving a written request to (1) refer the request to the Attorney General and



      15Tex. Gov’t   Code Ann. § 552.321 (Suit for Writ of Mandamus).
       16Id. § 552.021 (requiring a public entity to make public information available

“to the public at a minimum during normal business hours”).
       17Id. § 552.301(a) (creating the requirement that obligates public entities to

take certain steps when they wish to withhold public information the Act allows the
public to access from the public); id. § 552.326 (penalizing a public entity should
the entity fail to take the steps proscribed by the Act when handling a citizen’s
written request for information subject to the Act).
                                          14
explain to the Attorney General what exception or exceptions in the Act applies to

the information the entity has been requested to allow the person to see, unless (2)

the Attorney General’s Office has made a “previous determination about whether

the information falls within one of the exceptions.” 18

      When the trial court reduced its verdict to writing, it provided the parties even

though no one requested that it do so with findings of fact and conclusions of law,

several of which are directly relevant to arguments the SJRA has raised in its appeal.

For convenience of discussing the findings, we will simplify and summarize some

of the core findings directly relevant to resolving the argument the SJRA raises in

its appeal. The core findings in the trial court’s judgment show it found:

      (1) The SJRA failed to seek a determination from the Attorney General about
          whether exceptions in the Act applied to the Plan;
      (2) At trial, the SJRA failed to prove it had determination from the Attorney
          General that applied to the Plan when, on October 11, 2017, the SJRA
          informed Yollick that it would not comply with his request;
      (3) After inspecting the Plan in camera, the trial court found a compelling
          reason justified allowing the SJRA to continue to withhold certain
          information in the Plan from Yollick even though the SJRA failed to prove
          it handled Yollick’s request in accord with the obligations triggered by
          Yollick’s email asking to see information in the SJRA’s Plan; and
      (4) During the trial, the SJRA failed to prove the letters the Attorney General’s
          Office sent that are in evidence constitute to a previous determination as
          required by the Act with respect to Yollick’s request.




      18Id.   § 552.301(a).
                                         15
After learning the trial court had signed the judgment, neither party asked the trial

court to provide them with any more findings.19

      While this is an appeal from a statutory mandamus proceeding, we do not treat

the findings the trial court made following the trial any differently than those trial

courts make when they decide other civil cases that the parties chose to try to the

bench. 20 In its brief, the SJRA has not argued the evidence is factually insufficient

to support the trial court’s verdict. Instead, it contends the evidence about whether it

complied with the duties it owed Yollick under the Act in handling his request was

so overwhelming the trial court could have reached only one conclusion, that is that


      19See  Tex. R. Civ. P. 296 (allowing parties to request the trial court to reduce
its findings to writing); id. 289 (allowing the parties to request additional or amended
findings). While Rule 299a of the Texas Rules of Civil Procedure instructs trial
courts not to recite findings in judgments, the trial court did so here. Yet no party
complains about that in the appeal. That said, a conflict exists among the
intermediate courts of appeals about whether findings erroneously included in a trial
court’s judgment are findings the appellate court should consider in deciding the
appeal. In this Court, our practice is to consider the findings if the parties have not
complained the trial court erred by including them in the judgment and if they do
not conflict with the verdict the trial court reached in the trial. See In re Estate of
Jones, 197 S.W.3d 894, 899-900 n.4 (Tex. App.—Beaumont 2006, pet. denied)
(listing cases from various courts of appeals showing the conflict and explaining this
Court’s practice). Here, even if we were to abandon our own precedent and ignore
the trial court’s findings, we would still have to imply findings consistent with the
findings we summarized above. See Worford v. Stamper, 801 S.W.2d 108, 109
(Tex.1990) (explaining that appellate courts are to imply all findings supported by
the evidence needed to affirm the judgment when no one files a request in the trial
court for findings).
       20Anderson v. City of Seven Points, 806 S.W.2d 791,794 (Tex. 1991).

                                           16
it complied. To support that claim, the SJRA relies on four letters in evidence to

claim the evidence is so overwhelming to show that it conclusively proved that it

handled Yollick’s request in accord with its duties to him under the Act. 21

      To resolve the appeal, we must decide whether the SJRA bore the burden of

proof in the trial to prove it handled Yollick’s request properly. We conclude that it

did have the burden of proving that claim based on the structure and requirements in

the Act. 22 And because it bore the burden of proof on that issue, to prevail in the

appeal it must establish the evidence allowed the trial court to reach just one

conclusion based on the evidence in the trial. 23

                                       Analysis

      The trial court’s findings reflect the court viewed the evidence as having

created a fact issue about whether the SJRA handled Yollick’s request properly

under the Act. 24 The Act sets forth a two-step process: an initial determination about



      21See  Tex. Gov’t Code Ann. §§ 552.101, .103, .301(e)(1)(A).
      22See id. § 552.301 (requiring proof of a previous determination); id. §

552.302 (creating a presumption that the information the person requested is public
information if the entity ignores its duties under the Act); id. § 552.326(a) (generally
prohibiting public entities from relying on exceptions in subsections 552.101-.160 if
the entity did not comply with its duty and refer the request to the Attorney General).
      23See Dow Chem. Co. v. Francis, 46 S.W.3d 237, 242 (Tex. 2001) (describing

standard of review that applies to a claim the evidence conclusively establishes a
claim on which the party had the burden to prove in the trial).
      24See Tex. Gov’t Code Ann. § 552.301(a).

                                           17
whether the request someone sent the public entity is subject to an exception to

disclosure under the Act, and then—if the entity claims it may withhold the

information and if the Attorney General’s Office has not already issued a letter ruling

that addressed the same information covered in the person’s request—the entity must

refer the request to the Attorney General’s Office to allow the Attorney General to

rule on whether the entity may withhold the information from the person based on

one or more of the exceptions the entity relied on when it explained why it refused

to provide the information that is responsive to the request. 25

      The SJRA argues the evidence allowed the trial court to reach only one

conclusion, that it handled Yollick’s request in a manner consistent with the duties

it had to Yollick under the Act. We disagree the evidence rises to that level. First,

the SJRA does not dispute Yollick’s claim that the SJRA did not refer his request to

the Attorney General. Thus, only two questions remain. First, did the SJRA

conclusively prove the Act excused it from referring Yollick’s request to the

Attorney General because it had a prior ruling covering the same information based

on another request?26 Second, did the SJRA conclusively prove that the prior ruling

from the Attorney General when it informed Yollick that it would not allow him to



      25Id.
      26Id.

                                          18
see the information he was seeking because the information he asked to see is located

in its Plan? 27

       In its brief, the SJRA points to four letters to argue the evidence relevant to

the above question is so overwhelming that no reasonable factfinder could have

found that the Attorney General’s Office had not ruled that it could withhold the

same information covered by Yollick’s request. The letters it relies on are a letters

Page sent to the Attorney General on October 4, 2017, and three letters the Attorney

General sent to Page, one before October 11, 2017, and two after October 11, 2017.

We address the information in these letters in chronological order, beginning with

the letter the Attorney General’s Office sent to Page in April 2017.

       So does the April 2017 letter provide conclusive proof showing the SJRA had

determined that the SJRA could withhold the same information from someone else

covered by Yollick’s request? To decide that question, we must look to the record

and see whether the information in the letter together with the other evidence in the

trial communicates a decision by the Attorney General’s Office that applies to the

information at issue in the appeal. 28




       27Id.
       28Id.

                                         19
       First, we note that the Act requires the Attorney General’s Office to have made

a previous determination to excuse a public entity from its duty of referring requests

seeking for permission to access information regulated by the Act. 29 While not

specifically defined in the Act, what previous means under the Act is not ambiguous,

given (1) the Act’s objectives, (2) the circumstances under which the Act was

enacted, (3) the Act’s legislative history, (4) the common law, former law, and

similar provisions, (5) the consequences of the trial court’s construction of the Act,

and (6) the titles in the various sections of the Act we have relied on to resolve the

appeal.30 When courts construe the terms used in a statute, they “give effect to every

provision and ensure that no provision is                rendered meaningless or

superfluous.”31 Terms not specifically defined are considered to have the meaning

assigned to them by the rules of grammar and the meaning a word has as commonly

used. 32

       We look to Webster’s Dictionary for common meanings. It defines previous

as meaning “going before, leading the way, going or existing before in time.”33 The


       29Id.
       30Id. § 311.023 (Statute Construction Aids); see also   In re Canales, 52 S.W.3d
698, 702 (Tex. 2001).
      31Leordeanu v. Am. Prot. Ins. Co., 330 S.W.3d 239, 248 n.35 (Tex. 2010).
      32See Tex. Gov’t Code Ann. § 311.011(a).
      33WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY 1798

(2002) (examples omitted).
                                       20
same dictionary defines determination as “the settling and ending of a

controversy.”34 Since the Attorney General’s letter is dated April 2017, which is

before October 11, 2017, we do not question that it is conclusive proof of some prior

ruling. But is the April 2017 letter along with the other evidence in the record

conclusive proof showing the Attorney General’s Office communicated a decision

applicable to the same information at issue in the appeal? We think the answer is no.

No witnesses testified in the trial about what documents the Attorney General’s

Office even reviewed before it issued its letter of April 2017. And no witnesses

described whether the exceptions the Attorney General’s letter ruling decided

applied to the Plan even covered the Plan, much less the parts of the Plan now at

issue in the appeal. The April 2017 letter simply does not sufficiently identify what

documents the SJRA asked the Attorney General’s Office to review; instead, the

letter states the SJRA asked the Attorney General to review “certain information” to

decide whether the SJRA could withhold its “complete dam release protocol” in

response to a request seeking the complete protocol based on Page’s representation

that was the information covered by someone’s request. We conclude the description




      34WEBSTER’S     THIRD NEW INTERNATIONAL DICTIONARY 616
(2002) (examples omitted).

                                         21
in the letter identifying what documents the ruling applies to is insufficient to offer

conclusive proof to establish the letter refers to Plan.

      The second letter the SJRA relies on to support is appeal is Page’s letter to the

Attorney General dated October 4, 2017. To be sure, Page’s letter to the Attorney

General does refer the Attorney General’s Office to the SJRA’s Plan. Page’s letter

also states the Attorney General’s Office had reviewed the Plan and agreed it

contains confidential information and allowed the SJRA to withhold the Plan in

response to an earlier request. Yet since the SJRA must establish the evidence is

conclusive on its claim the Attorney General made a previous determination about

the information covered in Yollick’s email, the question is not whether Page’s letter

offers some evidence from some other factfinder might have ruled in the SJRA’s

favor in a trial over whether the SJRA complied with the duties it has to members of

the public in responding to requests seeking information regulated by the Act. For

two reasons, we conclude the answer to Page’s October 4 letter does not rise to the

level of conclusive proof showing the Attorney General had issued a previous ruling

that applies to the same information at issue in the appeal.

      First, as the trier of fact, the trial court had the right to give the statements in

Page’s letter of October 4, 2017 little to no weight since the statements in his letter



                                           22
are hearsay.35 When trial courts act as triers of fact, they may decide how much

weight to assign the evidence admitted during a trial. 36 And the statements in Page’s

letter about what the SJRA viewed in the April 2017 letter ruling to mean are not

just hearsay, they are double hearsay given that Page did not testify in the trial.37 So

we cannot say the trial court’s only choice in deciding how to weigh Page’s letter

but to accept the representations in the letter as conclusive proof.38 Since Yollick

was the prevailing party in the trial, we must assume the trial court exercised its

discretion by giving Page’s letter any or little credit when it resolved the disputed

issues of fact in the trial. 39 As the factfinder, that was the trial court’s prerogative

even if the statements in the letter were never contradicted or impeached.40 And the



      35Tex. R.   Evid. 801(d).
      36Wilson, 168 S.W.3d at     802.
      37See  Tex. R. Evid. 602.
      38See  Dallas Morning News, Inc. v. Hall, 579 S.W.3d 370, 378 (Tex. 2019)
(declining to assign double hearsay in an affidavit any weight); Wiggins v.
Overstreet, 962 S.W.2d 198, 201-202 (Tex. App.—Houston [14th Dist.] 1998, pet.
denied) (concluding that hearsay in letters could not serve as conclusive proof);
Catherman v. First State Bank of Smithville, 796 S.W.2d 299, 302 (Tex. App.—
Austin 1990, no writ) (same).
       39See City of Keller v. Wilson, 168 S.W.3d 802, 819 (Tex. 2005) (explaining

that when courts review evidence in the light favoring the factfinder’s verdict, it
must assume the factfinder “credited testimony favorable to the verdict and
disbelieved testimony contrary to it”); id. at 820 (noting that factfinders “may
disregard even uncontradicted and unimpeached testimony” in trials unless it “is
conclusively negated by undisputed facts”).
       40Id.

                                         23
SJRA produced no evidence to corroborate the statements in Page’s letter, as the

SJRA did not call any witnesses in the trial.

      Second, Yollick pointed out that he was not seeking all the information in the

Plan, suggesting that the fact the request he made represents a request for

information different in degree and kind from one seeking a complete protocol for a

dam. Of course, we acknowledge that a factfinder’s decision to assign little or no

weight to some of the evidence in a trial must be reasonable under the circumstances

shown in the record. 41 But here, we cannot say the trial court’s decision to assign

Page’s letter little to no weight was unreasonable under the circumstances shown

here and given the trial court’s role as the arbiter of the facts. For instance, the

Attorney General’s letter of April 2017 warns the SJRA it cannot rely on the April

2017 letter ruling should the facts or circumstances relevant to some future request

change. The warning states:

      This letter ruling is limited to the particular information at issue in this
      request and limited to the facts as presented to us; therefore, this ruling
      must not be relied upon as a previous determination regarding any other
      information or any other circumstances.

In comparing the information Yollick argued his request covers and comparing it to

the information covered by a request for complete protocol for a dam, the trial court



      41Id.

                                          24
could have reasonably concluded on this record that the circumstances of the request

reached information relevant to exceptions the Attorney General had never been

asked to address based on the testimony the trial court found to be credible in the

trial. Simply put, Yollick make it clear that he was asking for less than all the

information in the Plan. It’s also unclear on this record whether the April 2017 letter

constitutes a ruling that even addresses whether exceptions in the Act apply to the

information at issue in the appeal.

      The SJRA relies on two other letters admitted into evidence during the trial to

support its claim that the record proves the Attorney General’s Office had

determined the SJRA could withhold the Plan. But the remaining two letters the

SJRA relies on, letters from the Attorney General to Page in November and

December 2017, are dated after October 11, 2017. Under section 552.301 of the Act,

the requirement of a previous determination means one before the public entity

refused to comply with someone’s request for information regulated by the Act.42

The ten-day deadline is in section 552.301, and since we construe statutes based on

the intended meaning, the date relevant to deciding whether something is previous



      42Tex.Gov’t Code Ann. § 552.301(a) (requiring previous determination); id.
§ 552.301(b), (d) (providing ten-day deadlines for the referral and an explanation to
the person who requested the information to explain the entity is awaiting a decision
from the Attorney General on the information covered by the request).
                                        25
under the Act is measured by the deadline the Act established for the public entity

to respond to the citizen’s request seeking information regulated by the Act.43 By

placing the duty of referral and deadline to respond in the same section, it’s clear to

us that the term previous determination means a determination before the deadline

requiring the entity to explain to the person seeking access to regulated information

why the information is being withheld. 44

                                      Conclusion

      We disagree with the SJRA’s claim that the record contains legally

insufficient evidence to support the trial court’s judgment. We also disagree with the

SJRA that the trial court misinterpreted the Act. 45 For these reasons, the trial court’s

judgment is

      AFFIRMED.



                                                      _________________________
                                                           HOLLIS HORTON
                                                                Justice

Submitted on August 17, 2020
Opinion Delivered March 18, 2021

Before Golemon, C.J., Horton and Johnson, JJ.

      43Id.
      44Tex. Gov’t    Code Ann. § 552.301(a).
      45See   id. § 552.326.
                                        26